—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a breach of contract claim, the appeal is from an order of the Supreme Court, Suffolk County (Dunn, J.), dated June 3, 2002, which granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court has the jurisdiction to determine whether contractual conditions precedent to arbitration have been fulfilled (see Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1 [1980]; Matter of United Nations Dev. Corp. v Norkin Plumbing Co., 45 NY2d 358, 364 [1978]; Matter of Raisler Corp. [N.Y. City Hous. Auth.], 32 NY2d 274, 282 [1973]; Matter of Wilaka Constr. Co. [N.Y. City Hous. Auth.], 17 NY2d 195, 198 [1966]; Matter of Anagnostopoulos v Union Turnpike Mgt. Corp., 300 AD2d 393 [2002]; see also CPLR 7503). In this case, the Supreme Court providently granted the petition to permanently stay arbitration based upon the appellant’s failure to fulfill in a timely fashion the contractually mandated conditions precedent to demanding arbitration (see Anagnostopoulos v Union Turnpike Mgt. Corp., supra).
The appellant’s remaining contentions are either without merit or improperly before this Court. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.